By the Court.
The first three sections of the statute, respecting writs of error, Elm. Dig. 159, the last of which directs that the writ of error shall be returned under th esignatures and *354seals of the Judges to whom it is directed, apply exclusively t® writs of error directed to the Supreme Court, and returnable in-into the Court of Appeals in the last resort in all causes of law. The statute is silent upon this subject, as respects writs of error out of and returnable to this court; and in the absence of any specific rule directing the mode in which such writs, when directed to the Circuit Court, or Court of Common Pleas shall be returned, we are of opinion that the return in this case, is sufficient.

Motion denied.